UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CLERK’S MINUTES

Case No. 8:20-cr-77-T-36TGW DATE: SEPTEMBER 14, 2020

HONORABLE THOMAS G. WILSON

UNITED STATES OF AMERICA AUSA JOSEPH PALAZZO

-V-

JOSE ISMAEL IRIZARRY HUMBERTO DOMINGUEZ (retained)
NATHALIA GOMEZ-IRIZARRY REBECCA CASTENEDA (retained)
Deputy Clerk: Dawn M. Saucier Time: 3:03-5:05 (2 hrs. 2 min.)
Interpreter: N/A Tape: Digital

Court Reporter: N/A Courtroom 12A

PROCEEDINGS: CHANGE OF PLEA HEARING

(X)
(X)
(X)

(X)

(X)
(X)

(X)
(X)
(X)
(X)

Defendants sworn
Plea agreements to be filed

Jose Ismael Irizarry: Not guilty pleas withdrawn and pleas of guilty entered to
Counts One through Nineteen of the Indictment

Nathalia Gomez Irizarry: Not guilty plea withdrawn and plea of guilty entered to
Count One of the Indictment

Factual basis established

Government to file three-level downward adjustment. for acceptance of
responsibility assuming defendants qualify and no adverse information received

Court to recommend that guilty pleas be accepted
Defendants referred to Probation for pre-sentence investigation report
Sentencing to be scheduled before Judge Charlene Edwards Honeywell

Defendants continued on bond
